Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the application filed January 10, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As per claim 1, the omitted elements are:
a)	the functionality of the “lock”, whether it is a software lock or a hardware lock , and how it is related to the rest of the claim. 
b) a processing unit disposed on the shared vehicle and if this unit is within the cloud server or is external of the cloud server, and how this is connected to both the control unit/cloud server and the shared vehicle.

	
As per claims 2, 11 and 20, it is unclear why a ringtone will be deleted when it is determined that the storage device has stored the ringtone and if the storage device has stored the ringtone, why the ringtone would be downloaded in that case.  The functionality of this limitation seems to be conflicting with the independent claims.
Further, Claims 2 and 11 recite “the corresponding ringtone” in claims 2 and 11.  There is no antecedent basis for this claim, as the corresponding ringtone in the limitation is deleted, so it is unclear which corresponding ringtone is stored.

As per claims 4 and 13, it is unclear how the downloading failure is related to the status of a deletion.
Further, claims 4 and 13 recite “the corresponding ringtone” in claims 2 and 11.  There is no antecedent basis for this claim.

As per claims 5 and 14, it is unclear when in claim 2 the ringtone is being downloaded, why then a pre-stored ringtone is being played.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hering et al. United States Patent Application Publication No.  2007/0244615 in view of Camacho et al. United States Patent Application Publication No.  2014/0379169.

As per claim 1, Hering teaches a ringtone download and play system for a shared vehicle, the system comprising:
a lock and a cloud server disposed on the shared vehicle; a control unit disposed on the cloud server [unlocking a door (pp 0012); call center (pp 0024); internet enabled program (pp 0027)]; and
a processing unit disposed on the vehicle [telematics unit (pp 0015-0016)];
wherein the cloud server is configured to store a ringtone that is to be played in response to an operation performed on the shared vehicle, the control unit is configured to send an instruction for downloading the ringtone to the processing unit  [call center  catalog of downloadable chimes (pp 0024); in response to a triggering event (pp 0030-0034, 0042); recognition of a signal (pp 0041)], and

Hering does not explicitly teach a shared vehicle and an identifier of the shared vehicle.  
However in analogous art, Camacho teaches a shared vehicle [shared vehicle (pp 0021); particular identified vehicle (pp 0047); personalization information management service (pp 0017); telematics unit (pp 0023); downloading personalized information associated with vehicle ID (pp 0026, 0042)]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Hering with the shared vehicle of Camacho.  A person of ordinary skill in the art would have been motivated to do this to efficiently personalize settings in a vehicle.

As per claim 2, Hering in view of Camacho teaches a ringtone download and play system of claim 1, further comprising: a storage device connected to the processing unit; wherein the processing unit is further configured to determine a storage situation of the storage device according to the instruction, and download the ringtone when it is determined that the storage device does not store the ringtone, or delete a ringtone corresponding to the instruction and download the ringtone when it is determined that the storage device has stored the corresponding ringtone [Hering: store chime, update replace chime (pp 0039, 0041-0042)].  



As per claim 6, Hering in view of Camacho teaches the ringtone download and play system of claim 1, wherein the cloud server is further configured to store at least one of a ringtone corresponding to unlocking the lock, a ringtone corresponding to locking the lock, a ringtone corresponding to appointing the shared vehicle, a warning ringtone of the shared vehicle, or a ringtone corresponding to searching the shared vehicle [Hering: settings include unlocking a door (pp 0012); triggering events (pp 0034, 0042)].  

As per claim 7, Hering in view of Camacho teaches ringtone download and play system of claim 1.  Hering does not explicitly teach wherein the control unit includes a ringtone upload module configured to upload the ringtone to the cloud server.  However, in analogous art, Camacho teaches the control unit includes a ringtone upload module configured to upload the ringtone to the cloud server [uploading personalized information (pp 0026, 0053, 0057)].


As per claim 9, Hering in view of Camacho teaches the ringtone download and play system claim 1, wherein the shared vehicle is a bicycle [Camacho: vehicle includes motorcycle (pp 0021)].  
Hering does not explicitly teach a shared vehicle.  
However in analogous art, Camacho teaches a shared vehicle [shared vehicle (pp 0021); particular identified vehicle (pp 0047); personalization information management service (pp 0017); telematics unit (pp 0023); downloading personalized information associated with vehicle ID (pp 0026, 0042)]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Hering with the shared vehicle of Camacho.  A person of ordinary skill in the art would have been motivated to do this to efficiently personalize settings in a vehicle.

Claims 10-11, 14-16 and 18-20 are rejected under the same rationale as claims 1-2, 5-7 and 9 as they do not further limit or define over the claims.


Claims 3-4, 8, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hering et al. United States Patent Application Publication No.  2007/0244615 in view of Camacho et al. United States Patent Application Publication No.  2014/0379169.

As per claims 3 and 12, Hering and Camacho teach the ringtone download and play system of claim 2.  Hering does not explicitly teach wherein the processing unit includes a first feedback module configured to upload a download result to the cloud server when the download of the ringtone is successful performed or failed.  
However, in analogous art, Rodriguez teaches a first feedback module configured to upload a download result to the cloud server when the download of the ringtone is successful performed or failed [ack or nack sent based on status of the download (pp 0020-0021)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the download of Hering with the result of the download of Rodriguez.  A person of ordinary skill in the art would have been motivated to do this to minimize resources and not repeating tasks in a system.  

As per claims 4 and 13, Herin in view of Camacho and further in view of Rodriguez teach the ringtone download and play system of claim 3, wherein the processing unit further includes a second feedback module configured to upload a result indicating a download failure to the cloud server when it is determined that the corresponding ringtone is not deleted successfully [Rodriguez: ONT removed from group when a NACK is sent (Pp 0020-0021)].  

As per claims 8 and 17, Hering in view of Camacho teaches the ringtone download and play system of claim 2.  Hering does not explicitly teach wherein the storage device is a USB flash disk.  However, Rodriguez teaches flash memory [(pp 0037)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory of Hering with the flash drive of Rodriguez.  A person of ordinary skill in the art would have been motivated to do this to utilize portable resources.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457